DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 08/09/2021. Claims 1-20 remain pending and are under consideration.
	
Response to Amendment and Arguments
The amendment filed 08/09/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, and 11.  Therefore, the rejection has been withdrawn.  
	
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “receiving, by a server from a client computing device, a search request 4which includes a user-inputted graph; 5performing, based on a structure, a type, a size, and a number of nodes of 6the user-inputted graph, a search for a plurality of relevant graphs; 8ordering the plurality of relevant graphs from a most relevant ranking to a 9least relevant ranking; 10returning, to the client computing device, the ordered plurality of relevant 11graphs; and 12displaying, on a user interface of the client computing device, the ordered 13plurality of relevant graphs in 
The closest prior art of record, Komarov (US 2013/0268533) teaches: receiving a graph search query specifying user-selected graph search elements. Metadata is generated representing graph search elements and relationships of the graph search elements. This metadata is used to perform the search. The search system identifies content items that are relevant to the search query. Such content items may be graphical objects. The search system can rank results as relevant to the search query. The search results 111 are ordered according to these relevance scores (see ¶ [0004], [0009], [0022], [0032, and [0109]).
Balmin et al. (US 2009/0240682) teaches a query language is defined that includes mathematical notation and is used for filtering results. The system filters results then ranks the results (see ¶ [0010], and [0033] – [0034]).
Kulkarni (US 2019/0340256) teaches implicit and explicit user feedback is provided as training datasets to determine relevancy of search results for the model (see ¶ [0061], [0064]– [0065]).
Atkinson et al. (“Min-Max Heaps and Generalized Priority Queues”, Pub. 1986) teaches the properties of a min-max heap such as, retrieval can be done in constant time, and insertion and deletion can be done in logarithmic time. Table I. depicts worst-case complexities for each operation, in which the complexity for insertion and deletion are based on logarithms of n elements, n being the size of the min-max heap (see pages 996 and 999).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        09/15/2021

/MATTHEW ELL/Primary Examiner, Art Unit 2145